FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed May 23, 2022.  Claim 1 has been amended and claim 63 has been added.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following rejections set forth in the prior Office action:
The new matter rejection, in view of the amendment of the language of step e) of claim 1; and
The prior art rejections, in view of applicant’s persuasive arguments regarding sufficient support for the marker m482485 (SEQ ID NO: 3) being found in the provisional application.  
As all rejections applied against claims 51-52 have been overcome, claims 51-52 (as well as claims 59-62, dependent from claim 51) are now allowed.  Claims 1 and 63 are newly rejected for the reasons given below; however, it is noted that this rejection could be overcome if applicant amended claim 1 to include the limitation from claim 63 in the manner indicated below in the rejection under 35 USC 101 (i.e., such that the step of administering colonoscopy corresponds to a practical application of the JE in claim 1).  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 21-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 28, 2021.
Claims 2-4, 27-29, and 36 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 28, 2021.
Claim 51 is allowable. The species election requirement applied with regard to other species encompassed by claim 51, as set forth in the Office action mailed on April 28, 2021, has been reconsidered in view of the allowability of claims to the elected invention as set forth in claim 51, pursuant to MPEP § 821.04(a). The species election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim (in this case, this applies to claims dependent from claim 51 that were previously withdrawn, claims 59-62). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1 and 63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “assessing risk for colon cancer in a subject”, and – following the recitation of a quantitative PCR in step a) -  a combination of steps that may be performed entirely in the human mind, of “comparing the level” of PCR product with a standard control, “determining the level as increased”, and “determining the subject who has an increased level....as having an increased risk for colon cancer”. This judicial exception is not integrated into a practical application because: a) the initial PCR is a data gathering step required to use the abstract idea, which does not add a meaningful limitation and which constitutes insignificant extra-solution activity; and b) the final “prescribing” of the claim is not considered a particular treatment, as it is merely an intended use limitation, rather than a positive process step (note MPEP 2106.04(d)(2), which explicitly identifies “prescribing” as not meet the requirement of a particular treatment or prophylaxis). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because PCR amplification of a target nucleic acid in a sample as an element of a data gathering step (such as the case in the present claims) does not add something significantly more than a judicial exception.  With further regard to dependent claim 63, it is noted that the requirement to administer a colonoscopy would be considered a particular treatment if the step were required to be performed following steps (b)-(d) of the claims (i.e., such that it corresponds to an application of the JE, performed on a subject found to have increased risk of colon cancer); however, as the claim presently encompasses the use of colonoscopy in data gather (and as it was a known routine procedure in gathering information regarding colon cancer at the time of the invention), claim 63 is also currently also directed to patent ineligible subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634